                                UNITED STATES BANKRUPTCY COURT
                                DISTRICT OF KANSAS AT KANSAS CITY

    In re:

    Pinnacle Regional Hospital, Inc., et al.,1                     Case No. 20-20219

    Debtors.                                                       Chapter 7

                                                                   (Jointly Administered)

JAMES A OVERCASH, not individually, but
solely as Chapter 7 Trustee of JOY’S
MAJESTIC PARADISE, INC.,

                   Plaintiff,

v.

ROJANA ENTERPRISES, INC.                                          Adversary No. _________

                   Defendant.


                     COMPLAINT TO AVOID AND RECOVER TRANSFERS
                        PURSUANT TO 11 U.S.C. §§ 502, 548, AND 550

             Plaintiff James A. Overcash, not individually, but solely as Chapter 7 Trustee (the

“Trustee”) of Joy’s Majestic Paradise, Inc., pursuant to sections 502, 548 and 550 of this title 11

of the United States Code (the “Bankruptcy Code”), hereby alleges for his Complaint (the

“Complaint”) against Rojana Enterprises, Inc. (“REI”) and, upon information and belief as to all

matters, represents as follows:




1
  The Debtors in this case are: Pinnacle Regional Hospital, Inc., Case No. 20-20219; Pinnacle Regional Hospital,
LLC, Case No. 20-20221; Blue Valley Surgical Associates, LLC, Case No. 20-20222; Pinnacle Health Care System,
Inc., Case No. 20-20224; Rojana Realty Investments, Inc., Case No. 20-20225; and Joy’s Majestic Paradise, Inc., Case
No. 20-20227.


CORE/3519737.0002/166183410.1
                      Case 21-06019         Doc# 1       Filed 05/13/21        Page 1 of 7
                                JURISDICTION AND VENUE

       1.      This Court has subject matter jurisdiction over this adversary proceeding (the

“Adversary Proceeding”), which arises under and relates to cases under the Bankruptcy Code in

the United States Bankruptcy Court for the District of Kansas (the “Court”), lead case number 20-

20219, pursuant to 28 U.S.C. §§ 157 and 1334.

       2.      This is a core proceeding under 28 U.S.C. § 157(b)(2).

       3.      Venue is proper in this District pursuant to 28 U.S.C. §§ 1408 and 1409(a).

                                       BACKGROUND

       4.      On February 12, 2020 (the “Petition Date”), Pinnacle Regional Hospital Inc.

(“Pinnacle Hospital”), Pinnacle Regional Hospital, LLC (“Pinnacle Booneville”), Blue Valley

Surgical Associates, LLC (“BVSA”), Pinnacle Health Care System, Inc. (“Pinnacle Health”),

Rojana Realty Investments, Inc. (“Rojana”), and Joy’s Majestic Paradise, Inc., (“Joy’s” and

together with the other debtors, collectively, the “Debtors”) filed voluntary petitions for relief

under chapter 11 title 11 of the United States Code (the “Bankruptcy Code”), thereby commencing

the above-captioned bankruptcy cases (collectively, the “Bankruptcy Cases”).

       5.      On March 30, 2020, the Trustee was appointed as the chapter 11 trustee in the

Bankruptcy Cases (ECF No. 84).

       6.      On July 23, 2020, the Court entered its Order Granting Trustee’s Motion to Convert

Jointly-Administered Bankruptcy Cases to Chapter 7 of the Bankruptcy Code Pursuant to 11

U.S.C. 1112 (ECF No. 385) (the “Conversion Order”).

       7.      Pursuant to the Conversion Order, on July 31, 2020, the Bankruptcy Cases

converted to cases under Chapter 7 of the Bankruptcy Code.




                                                2
                 Case 21-06019       Doc# 1     Filed 05/13/21     Page 2 of 7
       8.      On August 3, 2020, the Trustee was appointed as chapter 7 trustee in the

Bankruptcy Cases.

       9.      On December 2, 2020, the Court entered its Memorandum Opinion and Judgment

Ruling on Centinel Spine, LLC’s Motion for Resolution of Dispute Chapter 7 Trustee Elections

(the “Election Opinion”) (ECF. No. 539), declaring the Trustee the elected Chapter 7 trustee in

each of the Debtors bankruptcy cases except for Pinnacle Booneville. Larry Pittman was elected

to serve as the Chapter 7 trustee in the Pinnacle Booneville case.

       10.     REI is a Nevada corporation with its principal place of business located at 14366

SW County Rd. 3988, Hume, MO 64752. Pursuant to Fed. R. Bankr. P. 7004(b)(3), REI may be

served by mailing a copy of this Complaint and the Summons to REI’s registered agent as follows:

Francis Timothy Palzer 14366 SW County Rd. 3988, Hume, MO 64752.

       11.     Joy’s is a Missouri corporation owned and previously controlled and operated by

Douglas Palzer.

       12.     REI is a Nevada corporation owned, controlled and operated by Douglas Palzer.

       13.     Prior to the Petition Date, Joy’s was the owner of property located in Linn County,

Kansas as more particularly described on Exhibit A attached hereto (the “First Real Estate”).

       14.     On April 5, 2018, Joy’s transferred the First Real Estate to REI (the “First

Transfer”). A true and correct copy of the deed evidencing the First Transfer is attached as Exhibit

B hereto.

       15.     Prior to the Petition Date, Joy’s was the owner of property located in Linn County,

Kansas as more particularly described on Exhibit C attached hereto (the “Second Real Estate”).




                                                 3
                  Case 21-06019       Doc# 1     Filed 05/13/21      Page 3 of 7
       16.     On April 5, 2018, Joy’s transferred the Second Real Estate to REI (the “Second

Transfer” and together with the First Transfer, collectively the “Transfers”). A true and correct

copy of the deed evidencing the Second Transfer is attached as Exhibit D hereto.

       17.     Joy’s was insolvent at the time of the Transfers.

       18.     Joy’s received no consideration in exchange for the Transfers.

                                        COUNT I
               (Avoidance of Fraudulent Transfers Pursuant to § 548(a)(1)(B))

       19.     The Trustee repeats and realleges the allegations of paragraphs 1 through 18 of this

Complaint as if fully set forth herein.

       20.     Joy’s made the First Transfer to REI, which constituted a transfer of an interest of

Joy’s in property.

       21.     The First Transfer was made within two years before the Petition Date.

       22.     Joy’s received no consideration in exchange for the First Transfer.

       23.     On the date the First Transfer was made, Joy’s was insolvent or was rendered

insolvent by the First Transfer.

       24.     Joy’s insolvency at the time of the First Transfer is further evidenced by the fact

that Joy’s assets were worth significantly less than Joy’s liabilities. See Joy’s Chapter 11

Bankruptcy Schedules (ECF No. 37).

       25.     For these reasons, the Trustee may avoid, for the benefit of Joy’s bankruptcy estate,

the First Transfer as fraudulent under § 548(a)(1)(B) of the Bankruptcy Code.

                                        COUNT II
               (Avoidance of Fraudulent Transfers Pursuant to § 548(a)(1(B))

       26.     The Trustee repeats and realleges the allegations of paragraphs 1 through 25 of this

Complaint as if fully set forth herein.



                                                   4
                     Case 21-06019        Doc# 1   Filed 05/13/21   Page 4 of 7
       27.     Joy’s made the Second Transfer to REI, which constituted a transfer of an interest

of Joy’s in property.

       28.     The Second Transfer was made within two years before the Petition Date.

       29.     Joy’s received no consideration in exchange for the Second Transfer.

       30.     On the date the Second Transfer was made, Joy’s was insolvent or was rendered

insolvent by the Second Transfer.

       31.     Joy’s insolvency at the time of the Second Transfer is further evidenced by the fact

that Joy’s assets were worth significantly less than Joy’s liabilities. See Joy’s Chapter 11

Bankruptcy Schedules (ECF No. 37).

       32.     For these reasons, the Trustee may avoid, for the benefit of Joy’s bankruptcy estate,

the Second Transfer as fraudulent under § 548(a)(1)(B) of the Bankruptcy Code.

                                        COUNT III
                    (Recovery of Avoided Transfers Pursuant to § 550(a))

       33.     The Trustee repeats and realleges the allegations of paragraphs 1 through 32 of the

Complaint as though fully set forth herein.

       34.     The Defendant was the initial transferee of the Transfers.

       35.     To the extent that the Transfers are avoided pursuant to § 548 of the Bankruptcy

Code, the Trustee may recover the First Real Estate and Second Real Estate transferred or the

value of such property for the benefit of Joy’s bankruptcy estate pursuant to § 550(a) of the

Bankruptcy Code.

                                         COUNT IV
                        (Disallowance of Claims Pursuant to § 502(d))

       36.     The Trustee repeats and realleges the allegations of paragraphs 1 through 35 of the

Complaint as though fully set forth herein.



                                                 5
                  Case 21-06019       Doc# 1     Filed 05/13/21     Page 5 of 7
       37.     Under § 502(d) of the Bankruptcy Code, any claim the REI holds against the

Debtors’ bankruptcy estate should be disallowed in its entirety unless and until REI returns the

Transfers or the value of the Transfers to the Trustee.

       WHEREFORE, the Trustee respectfully requests that:

       a. The Transfers be avoided pursuant to § 548 of the Bankruptcy Code;

       b. Pursuant to § 550 of the Bankruptcy Code, REI be directed to return the First Real Estate

and Second Real Estate to the Trustee or judgment be entered in favor of the Trustee and against

REI in the amount of the value of the First Real Estate and Second Real Estate;

       c. any and all claims held by REI against the Debtors’ bankruptcy estates be disallowed

pursuant to § 502(d) of the Bankruptcy Code unless and until the First Real Estate and Second

Real Estate or the value of the First Real Estate and Second Real Estate is returned to the Trustee;

       d. to the extent permitted under the Bankruptcy Code, awarding the Trustee prejudgment

interest on its judgment against REI;

       e. awarding the Trustee post-judgment interest against REI at the highest rate permitted by

law; directing that all fees and costs, including filing fees of $350.00, be assessed against the

Defendant; and

       g. the Trustee be granted such other and further relief as is just and proper.

Date: May 13, 2021

                                              JAMES A. OVERCASH, not individually but
                                              solely as CHAPTER 7 TRUSTEE

                                              STINSON LLP

                                              By: /s/ Nicholas J. Zluticky
                                              Nicholas J. Zluticky KS # 23935
                                              Michael P. Pappas. D. Kan. # 78856
                                              1201 Walnut, Suite 2900
                                              Kansas City, MO 64106


                                                 6
                  Case 21-06019         Doc# 1   Filed 05/13/21      Page 6 of 7
                     Telephone: (816) 842-8600
                     Facsimile: (816) 691-3495
                     Nicholas.zluticky@stinson.com
                     Michael.pappas@stinson.com

                     COUNSEL FOR THE TRUSTEE




                         7
Case 21-06019   Doc# 1   Filed 05/13/21   Page 7 of 7
